     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8944
 7          Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
 8
     Attorneys for Defendant
 9
                                        UNITED STATES DISTRICT COURT
10
                                      EASTERN DISTRICT OF CALIFORNIA
11
12                                                                 ) Case No.: 2:19-cv-01465-EFB
      LISA ANN ROMERO,                                             )
13                                                                 ) STIPULATION AND PROPOSED ORDER
                                                                   ) FOR A FIRST EXTENSION OF TIME
14                                                                 )
                       Plaintiff,                                  )
15                                                                 )
          v.                                                       )
16                                                                 )
     ANDREW SAUL,                                                  )
17   Commissioner of Social Security,                              )
                                                                   )
18
                       Defendant.
19
20
              IT IS HEREBY STIPULATED, by and between the parties, through their respective
21
     counsel of record, that the time for responding to Plaintiff’s Motion for Summary Judgment be
22
     extended from February 24, 2020 to March 16, 2020. This is Defendant’s first request for an
23
     extension of time to respond to Plaintiff’s motion. Defendant respectfully requests this
24
     additional time because additional time is needed to respond to the motion due to undersigned
25
     counsel’s workload, including district courts brief due February 21 and February 24.
26
              The parties further stipulate that the Court’s Scheduling Order shall be modified
27
     accordingly.
28


     Stip. & Prop. Order for Ext.; Case .: 2:19-cv-01465-EFB   1
 1           Defendant shall file a response to Plaintiff’s motion and his cross-motion for summary
 2            judgment on or before March 16, 2020; and
 3           Plaintiff may file a reply brief and opposition to the cross-motion for summary judgment
 4            within twenty one (21) days after service of Defendant’s response, on or before April 6,
 5            2020.
 6
 7
                                                               Respectfully submitted,
 8
 9   Dated: February 19, 2020                                  /s/ Brian Shapiro*
                                                               (*as authorized via e-mail on 2/19/20)
10                                                             BRIAN SHAPIRO
                                                               Attorney for Plaintiff
11
12
     Dated: February 19, 2020                                  McGREGOR W. SCOTT
13                                                             United States Attorney
14                                                             DEBORAH LEE STACHEL
                                                               Regional Chief Counsel, Region IX
15                                                             Social Security Administration
16                                                  By:        /s/ Marcelo Illarmo
17                                                             MARCELO ILLARMO
                                                               Special Assistant United States Attorney
18
                                                               Attorneys for Defendant
19
20
21
                                                               ORDER
22
23
     APPROVED AND SO ORDERED.
24
25   Dated: February 20, 2020                                  __________________________________
26                                                             THE HONORABLE EDMUND F. BRENNAN
                                                               United States Magistrate Judge
27
28


     Stip. & Prop. Order for Ext.; Case .: 2:19-cv-01465-EFB   2
